DeGenaro, Judge,
dissenting.
{¶ 50} I respectfully dissent from the majority’s decision and would reverse the trial court’s decision and grant summary judgment in favor of appellants. Appellants’ use of their property as a winery falls under the zoning exception set forth in R.C. 519.21(A) and thus is not subject to regulation by appellee.
*808{¶ 51} As an initial matter, I agree with the majority’s conclusion that agriculture includes viticulture, the proper definition of which is “the cultivation or culture of grapes especially for winemaking.” Majority opinion at ¶ 25, quoting Merriam-Webster’s online dictionary, http://www.merriam-webster.com/ dictionary/viticulture. Appellants’ cultivation of 20 grapevines on the property clearly constitutes viticulture.
{¶ 52} I also agree that appellants’ additional activities, to wit, making wine from outside grapes and juices, advertising their products, and selling shelf-stable foods, do not constitute “agriculture.” As defined by R.C. 519.01, “agriculture includes * * * the processing drying, storage, and marketing of agricultural products when those activities are conducted in conjunction with, but are secondary to, such husbandry or production.” Here, the record reveals that appellants’ wine-making activities are presently not secondary to their viticultural activities.
{¶ 53} However, I disagree with the majority’s conclusion that appellants’ winery does not fall under the zoning exception set forth in R.C. 519.21(A).
{¶ 54} R.C. 519.21(A) provides:
{¶ 55} “Except as otherwise provided in division (B) of this section, sections 519.02 to 519.25 of the Revised Code confer no power on any township zoning commission, board of township trustees, or board of zoning appeals to prohibit the use of any land for agricultural purposes or the construction or use of buildings or structures incident to the use for agricultural purposes of the land on which such buildings or structures are located, including buildings or structures that are used primarily for vinting and selling wine and that are located on land any part of which is used for viticulture, and no zoning certificate shall be required for any such building or structure.” (Emphasis added.)
{¶ 56} In statutory interpretation, legislative intent is paramount. Bailey v. Republic Engineered Steels, Inc. (2001), 91 Ohio St.3d 38, 39, 741 N.E.2d 121. In order to determine legislative intent, it is a cardinal rule of statutory construction that a court must first examine the language of the statute. State v. Jordan (2000), 89 Ohio St.3d 488, 492, 733 N.E.2d 601. Further, it is well established that a specific statutory provision prevails over a conflicting general provision. Springdale v. CSX Ry. Corp. (1994), 68 Ohio St.3d 371, 376, 627 N.E.2d 534, citing State v. Volpe (1988), 38 Ohio St.3d 191, 193, 527 N.E.2d 818; see also R.C. 1.51. Here, R.C. 519.21(A) provides a specific zoning exception with regard to buildings and structures used for vinting operations.
{¶ 57} R.C. 519.21(A) precludes township zoning authorities from prohibiting the use of buildings or structures incident to the agricultural use of the land. R.C. 519.21(A) then provides a specific example of buildings or structures that are “incident” to agricultural use, namely, “buildings or structures that are used *809primarily for vinting and selling wine and that are located on land any part of which is used for viticulture.” In other words, buildings or structures which are used primarily for vinting and selling wine and are located on land any part of which is used for viticulture are incident to the agricultural use of the land. A township has no power to regulate such buildings or structures pursuant to R.C. 519.21(A).
{¶ 58} I agree with the position of amici curiae, Ohio Farm Bureau Federation and Mahoning County Farm Bureau, that the language of R.C. 519.21(A) unambiguously reveals a choice by the legislature to prohibit township zoning of the viticulture industry except in limited circumstances. Further, I find persuasive their argument that the legislature’s use of vinting operations as a specific statutory example shows its recognition of the reality that all grapes used in vinting operations are rarely produced at the same location where the processing and winemaking occurs. Indeed, there was testimony by appellant Gayle Sperry that cultivation of a single grapevine can take several years. This reality necessitates the use of outside grapes to allow a viticulture and vinting operation to sustain itself in its infancy.
{¶ 59} Based on the plain language of the statute, the R.C. 519.21(A) exception applies to appellants’ winery. It is undisputed that appellants use part of the land for viticulture. The property contains 20 grape vines, 12 of which are harvested. The remaining eight are still growing. In addition, the main building on the property is primarily used for vinting and selling wine. In her deposition, Gayle Sperry testified that the wine-making process, including the crushing, destemming, fermenting, aging, bottling and labeling of the wine, takes place inside the main building. Further, all equipment used in this process is stored in the building. Potential buyers are entertained, enjoy wine and shelf-stable foods, and purchase wine in the building as well. And zoning inspector Jenifer Terry concluded that the primary use for the building is vinting, as she testified in her deposition that appellants’ operation had “gone way above and beyond a home occupation.” Therefore, based on my reading of R.C. 519.21(A), I conclude that appellants’ winery falls squarely into the zoning exception. The winery is incident to the agricultural use of the land.
{¶ 60} The majority cites Concord Twp. Trustees v. Hazelwood Builders, Inc., 11th Dist. No. 2004-L-012, 2005-Ohio-1791, 2005 WL 880222, in support of the proposition that in order for a structure to be “incident to” agricultural use, “the agricultural purpose must be the primary use of the property.” Id. at ¶ 41. However, Hazelwood Builders is factually distinguishable in that it did not involve the specific example provided by the statute, i.e., a structure or building primarily used for vinting and selling wine. Rather, Hazelwood Builders con*810cerned animal husbandry, more specifically, the proposed use of a residence for dog breeding.
{¶ 61} In sum, because appellants’ winery was incident to the agricultural use, as specified in R.C. 519.21(A), I would hold that appellee had no power to regulate it. Accordingly, I would hold that appellants’ third assignment of error is meritorious and would reverse the judgment of the trial court on that basis.